Citation Nr: 0801021	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, to include as due to Agent Orange.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1963 until 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan. 

The veteran elected in his October 2005 substantive appeal to 
have a Travel Board hearing and one was scheduled.  This 
hearing was cancelled by the veteran in August 2006.  In 
addition, the veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request is 
considered withdrawn.

FINDINGS OF FACT

1.	The veteran served in Vietnam during the Vietnam era. 

2.	Competent medical evidence of record demonstrates that 
squamous cell carcinoma of the left tonsil was initially 
clinically demonstrated years after service, and has not been 
shown by competent medical evidence to be etiologically 
related to the veteran's active service. 


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
in or aggravated by active service, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VA's duty to notify was satisfied through 
letters from the AOJ to the appellant in May, June, and 
September 2004, and July 2006.  The letters informed him of 
what evidence was necessary to establish entitlement to the 
benefit he claimed and advised the veteran of his and VA's 
respective duties for obtaining evidence.  He was told what 
VA had done to help his claim and also what he could do to 
assist, as well as where to send any other information or 
evidence that pertained to his claim.  In addition, the July 
2006 letter informed the veteran that a disability rating and 
effective date would be assigned in the event that he was 
awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
July 2006, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, reports of private post-service 
examinations, and the veteran's statements in support of his 
appeal.  The Board recognizes that the veteran was not 
afforded a VA examination of his squamous cell carcinoma of 
the left tonsil ("tonsil cancer"); however, private medical 
evidence sufficiently establishes the diagnosis.  As there is 
no evidence, however, that the veteran suffered a disease or 
event in service related to his tonsil cancer, an examination 
for a medical opinion regarding a possible relationship 
between the cancer and the veteran's military service is not 
necessary.  38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran also relayed in a 
December 2005 VCAA Notice Response that he has no other 
information or evidence to give VA.  The Board, after careful 
review of the veteran's statements, service records, and 
medical records, has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  

Legal Criteria 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran asserts that service connection is warranted for 
tonsil cancer, due to Agent Orange exposure.  First and 
foremost, the Board acknowledges that the veteran served in 
Vietnam during the Vietnam Era, and, as such, his in-service 
exposure to herbicides is presumed.  The list of diseases 
that VA has associated with Agent Orange exposure includes 
several cancers.  However, tonsil cancer is not statutorily 
recognized as presumed to result from herbicide exposure.  38 
C.F.R. § 3.309(e).  The Board notes that cancers of the 
respiratory system, such as lung, bronchus, larynx or 
trachea, are listed as associated with Agent Orange exposure.  
The veteran's medical records clearly indicate the veteran's 
diagnosis is cancer of the tonsils.  Accordingly, the 
presumption is inapplicable here.  While the Board recognizes 
that the veteran maintains that tonsil cancer should be 
covered under the presumption, the Board is bound by 
applicable regulations and is unable to grant the veteran's 
request.  Therefore presumptive service connection for the 
veteran's tonsil cancer, even assuming exposure to Agent 
Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

In the absence of a presumption, in order to establish direct 
service connection, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  In this case, the veteran underwent a 
biopsy in February 2004 to remove a mass on his left tonsil.  
A surgical pathology report of the same month interpreted the 
mass as squamous cell carcinoma.  Based on this, the Board 
finds a current disability has been clinically demonstrated, 
and thus the first element of service connection has been 
met.  

Additionally, an in-service injury or disease must be 
demonstrated.  In this case, the veteran's service medical 
records are lacking in any complaints of, or treatment for, 
tonsil cancer.  At the veteran's entrance examination in 
October 1963, the clinical evaluation found normal mouth and 
throat.  At his exit examination in February 1971, the 
veteran described his heath as 'good' and the physician did 
not note any medical problems in the veteran's report of 
medical history.  Again, no problems with the veteran's mouth 
or throat were noted.  As previously established, however, 
the veteran is presumed to have been exposed to Agent Orange 
while serving in Vietnam.  Therefore the second requirement 
for service connection has been met.  

In order to qualify for service connection, the veteran must 
lastly demonstrate a nexus between the current disability and 
in-service trauma.  The veteran has been treated for his 
tonsil cancer by private physicians since being diagnosed in 
February 2004.  All but one of the veteran's examiners failed 
to provide an opinion as to whether or not the veteran's 
tonsil cancer is causally related to service.  The Board 
notes the January 2005 statement submitted by the physician 
treating the veteran's carcinoma.  In the statement, Dr. 
S.A.B. opines that "Agent Orange is also noted to cause 
respiratory cancers and may have been a contributing factor 
in [the veteran's] case."  However, the opinion of Dr. 
S.A.B. is not highly probative.  As previously explained, 
while Agent Orange is noted as a cause of respiratory cancer, 
tonsil cancer is not considered a respiratory cancer for VA 
purposes.  In addition, the statement of Dr. S.A.B. does not 
opine that the veteran's tonsil cancer is causally related to 
service, but instead states that it 'may have been a 
contributing factor.'  Such a statement is too speculative to 
be considered an adequate medical nexus opinion, and, at 
most, does little more than propose that it is possible the 
veteran's tonsil cancer is related to exposure to Agent 
Orange.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The Board also notes that the veteran has submitted a prior 
Board decision, Docket No. 98-09 37 in support of his claim.  
In that decision, the Board cited the opinion of a physician 
who treated a veteran ("Veteran X") with tonsil cancer.  
The physician found that Veteran X's tonsil cancer occurred 
in the upper aerodigestive tract and should be considered 
respiratory cancer and covered by 38 C.F.R. § 3.309(e).  In 
addition, the physician concluded that Veteran X's tonsil 
cancer was acquired because of Veteran X's Agent Orange 
exposure in Vietnam.  While the Board did not grant Veteran X 
presumptive service connection under 38 C.F.R. § 3.309(e), 
service connection was granted on a direct basis.  

First and foremost, the Board notes that in its decision-
making it is bound by applicable statutes, regulations, and 
opinions.  38 C.F.R. § 20.1403.  However, the statute does 
not declare that the Board is bound by its own decisions.  
Instead, each claim is evaluated independently, applying 
applicable law to individual facts.  An inspection of the 
prior Board decision reveals that the facts of that case are 
distinct from those of this veteran.  Regardless, the medical 
nexus opinion provided by the physician cited in the prior 
decision is highly probative only as it applies to Veteran X.  
Such an opinion is not highly probative to any other 
veteran's claim.  A physician's opinion of the cause of 
another patient's illness cannot be considered a medical 
nexus opinion.  

The Board recognizes that the veteran has also submitted a 
letter written by Dr. R.W.B., in support of another veteran's 
claim, wherein the doctor states his belief that tonsillar 
cancer belongs on the accepted list of cancers related to 
Agent Orange exposure.  However, an adequate nexus opinion 
must establish a connection between this veteran's current 
disability and military service.  The statement of Dr. R.W.B. 
can at best be considered a generic medical opinion.  As 
such, it is not legally sufficient to establish service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).

There exists no competent clinical opinion relating the 
veteran's current disability to service.  The only evidence 
supporting such a claim is the veteran's own contentions.  
The veteran maintains that the tonsil cancer is due to his 
exposure to Agent Orange.  While the veteran contends his 
tonsil cancer is service related, he is a lay person with no 
medical training, and as such is not competent to express a 
medical opinion as to causation.  Only medical professionals 
are competent to express opinions as to medical causation, 
and thus the veteran's opinion lacks probative value.  
Espiritu, 2 Vet. App. at 494.  There is no competent evidence 
of 


record finding that the veteran's disability is causally 
related to his service and, thus, the third requirement of 
service connection is unmet.  Therefore, the Board finds that 
direct service connection for tonsil cancer is not warranted. 

The competent evidence does not attribute any current 
disability to service, to include herbicide exposure.  In 
addition, a granting of presumptive service connection due to 
herbicide exposure is precluded in this case, as the veteran 
has not been diagnosed with a cancer among the diseases 
listed in 38 C.F.R. § 3.309(e).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt is given to the claimant.  
See 38 U.S.C.A. § 5107(b).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claimant, making the benefit of the 
doubt rule inapplicable. 


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, to include as due to exposure to Agent 
Orange, is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


